—Appeal from a judgment (denominated order) of Supreme Court, Orleans County (Punch, J.), entered December 12, 2001, which denied the petition for a writ of habeas corpus.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly denied the petition for a writ of habeas corpus based upon the failure of petitioner to exhaust his administrative remedies (see People ex rel. Victory v Herbert, 277 AD2d 933, 934 [2000], lv denied 96 NY2d 705 [2001]; People ex rel. Joyce v New York State Div. of Parole, *946249 AD2d 638 [1998]; People ex rel. Childs v Bennett, 231 AD2d 951, 952 [1996], lv denied 89 NY2d 802 [1996]). We reject the contention of petitioner that his constitutional claims of unlawful seizure “justify a departure from the general rule requiring exhaustion of administrative remedies” (People ex rel. Greany v Travis, 269 AD2d 666, 666 [2000], lv denied 94 NY2d 765 [2000]). In any event, those claims, “even if meritorious, would not entitle petitioner to immediate release,” and thus habeas corpus is not an appropriate remedy (Joyce, 249 AD2d at 638). We have considered the remaining contentions of petitioner, including those contained in his pro se supplemental brief, and conclude that they are without merit. Present — Wisner, J.P., Scudder, Kehoe, Gorski and Hayes, JJ.